Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction for attempted burglary in the third degree and possession of burglar’s tools. His claim that the trial court abused its discretion in permitting cross-examination of defendant concerning three prior burglaries is without merit (see, People v Mercado, 117 AD2d 627). We have reviewed defendant’s remaining claim and find it to be without merit. (Appeal from judgment of Oneida County Court, Murad, J. — attempted burglary, third degree, and another charge.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.